Citation Nr: 1618547	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-36 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left knee instability from February 13, 2008, forward.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Atlanta has jurisdiction.  The Veteran then testified before a Decision Review Officer (DRO) at the RO in December 2009 and before the undersigned in May 2015.  Hearing transcripts were associated with the claims file and reviewed prior to this decision.  The Board considered this issue in July 2015.  

The Board notes that the Veteran previously appealed the rating for limitation of motion in his left knee, and the RO issued a statement of the case (SOC) in March 2009.  The Veteran did not perfect his appeal of the limitation of motion rating within 60 days of the SOC; instead, he filed a new notice of disagreement with the instability rating, which led to the current appeal.  As such, limitation of motion claims based on arthritis are not subject to current appellate review.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record shows severe knee instability beginning on February 13, 2008.

2.  The evidence does not show ankylosis, recurrent subluxation, semilunar cartilage disabilities, tibia or fibula impairment, scar area of 929 centimeters, or painful or unstable scar that could warrant a separate rating.   


CONCLUSION OF LAW

The criteria for a 30 percent, but not higher, rating for left knee instability from February 13, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2006, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran only identified VA as a source of treatment for his knee.  VA provided examinations for the left knee in September 2006, February 2008, and October 2015.  There is no indication or assertion that the examinations were inadequate.  Rather, the examiners were thorough, detailed, and addressed the rating criteria and levels of functioning.  Following the remand directives, the agency of original jurisdiction (AOJ) obtained VA treatment records and a new examination for the left knee.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the May 2015 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, functioning, and treatment to determine whether all relevant records had been obtained.  The questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to measure functional limitation and instability of the knee as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

The Veteran's left knee has been rated 10 percent disabling based on arthritis with painful motion.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5260.  As discussed above, ratings based on limitation of motion are not properly on appeal and the Board will not consider any limitation of motion symptoms at this time.  See 38 C.F.R. § 20.202.  The Board notes that with sufficient evidence, a veteran may be awarded separate knee ratings for separate symptoms, such as instability, without violating the rule against pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The Veteran has been separately rated 20 percent for left knee instability from February 13, 2008, forward.  A maximum, 30 percent rating is available for severe instability.   See 38 C.F.R. § 4.71a, DC 5257.  The knee codes also provide for ratings for ankylosis, recurrent subluxation, semilunar cartilage disabilities, and tibia or fibula impairment.  See id, DCs 5256-5262. 

From February 13, 2008, forward, the Board finds that a 30 percent rating for left knee instability is appropriate in addition to the 10 percent rating for limitation of motion.  See 38 C.F.R. § 4.71a.

The evidence of record shows severe instability in the left leg beginning on February 13, 2008.  The September 2006 examiner did not find instability.  He completed multiple tests for stability and found the left knee within normal limits.  The examiner recorded left knee range of motion from zero to 125 degrees with pain at 120 degrees, observed additional limitation with pain after repetition, and noted that pain had a major functional impact.  He diagnosed degenerative joint disease based on x-rays of the knee.  During the examination, the Veteran reported weakness, pain after walking short distances, locking, fatigability, and wearing a knee brace.  The examiner noted that he was unable to run, walk long distances, ride a bicycle, kneel, or crawl and had difficulty tying his shoes and cutting his toe nails.  

The February 2008 examiner diagnosed a varus deformity with mediolateral instability moderate in nature.  He noted wasting and atrophy of the left quadriceps.  The examiner recorded range of motion from five to 90 degrees and found that repetition caused pain, fatigue, and weakness but not lack of endurance or incoordination.  There was no additional limitation with repetition.  The examiner noted 50 mL of effusion but no subluxation.  The Veteran reported pain, not being able to squat, run, or walk satisfactorily, his knee locking-up after driving for too long, leg cramps, use of a cane, and difficulty tying his shoes.  The examiner found he was able to carry out the activities of daily living.  The Veteran reported flare-ups; however, the examiner explained that he would not classify the brief episodes of increased pain as flare-ups without other symptoms.  

A July 2008 treatment record notes that the Veteran was referred for a walker.  A May 2009 diagnostic report shows severe narrowing of the medial compartment and severe degenerative changes.  Treatment records from December 2009 note degenerative joint disease, use of a brace, a walker, steroid injections, passive range of motion from five degrees to 80, and active range of motion from 10 degrees to 80 degrees.  At the DRO hearing, the Veteran reported pain with motion, the knee locking-up, not being able to walk very far, and needing a brace and walker for ambulation.  Treatment records show steroid injections from 2012 to 2015.  In June 2014, a provider noted good range of motion in the knee and no effusions.  During the hearing before the Board, the Veteran's daughter testified that he could not walk, do yard work, or repair cars like he used to.  She also noted that he did not attend church anymore because he could not climb the stairs, he had trouble getting off the ground sometimes, and he could not play with his grandchildren.  The Veteran reported that his knee hurt at night and awakened him, he had falls, he used a wheelchair, he had problems rising from a chair, and his flexion was less than 45 or limited to 15.  

The October 2015 VA examiner recorded a reduction in muscle strength on extension, muscle atrophy, medial and lateral instability, and regular use of a brace, cane, and walker.  The examiner found no evidence of ankylosis, recurrent subluxation, effusion, or meniscal conditions.  The Veteran reported that his knee would give out if he walked too far or without support.  He reported no flare-ups.  The examiner recorded his range of motion as five to 125 degrees with pain but no additional loss after repetition.  

First, the Board finds evidence of a severe level of left knee instability.  The 2008 examiner classified the instability as moderate.  However, examiners noted muscle weakness and atrophy, which could be caused by favoring the leg and is therefore additional evidence of significant instability.  Further, treatment records show consistent use of a brace, cane, and walker to create stability in the knee.  In addition, during the Board hearing, the Veteran and his daughter reported falls and problems getting off a chair and the ground.  The Board therefore concludes that the Veteran has a severe level of instability in his left knee and that a 30 percent rating is appropriate.  38 C.F.R. § 4.71a, DC 5257.  As the Board compensated the symptoms of muscle change with Diagnostic Code 5257, a separate rating for the same symptoms under a Diagnostic Code for muscle injuries would be impermissible pyramiding.  Esteban, 6 Vet. App. at 262.  

February 13, 2008, is the appropriate date for the increase as the first date the additional knee symptoms were factually ascertainable.  See 38 C.F.R. § 3.400(o).  The February 13, 2008, examiner first recorded the instability problems.  As noted above, the 2006 examination did not show instability.  At the Board hearing, the Veteran's daughter noted the severity of his disability had limited him for a while, but she did not provide a specific time frame.  There is no evidence of record prior to the February 13, 2008, examination to show an increase in disability.

Thirty percent is the highest rating under Diagnostic Code 5257, and the evidence does not support additional or increased ratings under other codes.  See 38 C.F.R. § 4.71a.  The RO has continued the separate 10 percent rating for arthritis with painful limitation of motion.  The reported functional impairment caused by pain, weakness, and fatigue are considered by the 10 percent rating for painful motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.  This decision does not consider the ratings based on limitation of motion, and duplicate ratings for these symptoms under the Diagnostic Code for instability would constitute pyramiding.  Esteban, 6 Vet. App. at 262.  The 2006, 2008, and 2015 examiners did not report any evidence of recurrent subluxation, ankylosis, disabilities of the semilunar cartilage, or tibia or fibula impairment.  The Veteran reported the knee locking-up, and the 2008 examiner noted 50 mL of effusion.  These symptoms are discussed by Diagnostic Code 5258, but there is no evidence of semilunar cartilage problems required for that code.  The 2015 examiner specifically found the meniscus unaffected.   Moreover, the locking symptoms have been considered in the award of 30 percent for severe instability.  The evidence does not support ratings under other Diagnostic Codes.  See 38 C.F.R. § 4.71a, DC 5256-5262.  

The Veteran has two scars on his left knee associated with his disability.  The Board finds that the scars do not warrant a compensable rating.  See 38 C.F.R. § 4.118.  Scars on the body below the neck may be compensably rated if the area is 929 square centimeters or greater, or if they are painful or unstable.  See id, DC 7802, 7804.  The October 2015 examiner measured the scars as 10.5 centimeters by 0.01 centimeter and 13 centimeters by 0.01 centimeter.  The February 2008 examiner noted the scars were non-tender, and the 2015 examiner found the scars not painful or unstable.  As such, the evidence does not show large, painful, or unstable scars to support a compensable rating.  See 38 C.F.R. § 4.118, DC 7802, 7804.   

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could receive a higher disability rating for his knee based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis, recurrent subluxation, semilunar cartilage disabilities, or tibia or fibula impairment.  See Examinations.  The left knee symptoms have been generally consistent during the period on appeal such that additional staged ratings are not appropriate.  Fenderson, 12 Vet. App. at 126-27.
  
The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, instability, pain, and functional impairment, such as limitations on walking and chores.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  The Veteran is retired and has not asserted that his knees prevent him from working; therefore consideration of total disability based on individual unemployability is not warranted at this time.  


ORDER

A 30 percent, but not higher, rating for left knee instability from February 13, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael Skalsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


